Citation Nr: 1145817	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, to include sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board has recharacterized the Veteran's claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in resolving the Veteran's claim, more evidentiary development is required before this claim may be adjudicated.  The Veteran seeks entitlement to service connection for a low back disorder.  Specifically, he asserts that he currently suffers from sciatica as a result of an in-service vehicular accident in March 1969.

The Veteran has testified that he was sitting in a parked truck while stationed in Germany on March 8, 1969, when another vehicle broadsided him and knocked him from the driver's seat and out the passenger's-side door.  He claims to have been taken to the medical facility of the "32nd Sigma Battalion in McNair Concern", Germany, where he was given muscle relaxers and pain pills.  (Transcript of hearing at pages 3, 9.)  He testified that his back has bothered him ever since the March 1969 accident.  He received treatment shortly after service from his family doctor, whose records are no longer available.  


Applicable law and regulations provide a framework that require VA to provide a medical examination or obtain a medical opinion where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2011).

It is uncontroverted that elements (1) and (2) the above framework are satisfied in the current record.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court of Appeals for Veterans Claims (Court) clarified that the 3rd prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  

In this case, there is a May 2008 statement by the Veteran's private podiatrist (Dr. JST) to the effect that the Veteran had had foot surgery for a deformity which may have been caused by sciatica, which was sustained in the U.S. Military, and that, in July 1969, the Veteran was given "exercise" for this problem.  Dr. JST additionally stated in October 2009 that he had known the Veteran for his whole life, and that in 1969 when he came home from the Army, he did not go back to work for 2-3 months because of an injury received in an accident in service.  Dr. JST added that he knew that the family doctor was treating the Veteran for low back pain and sciatica in that period and long after that.  These statements together satisfy the 3rd prong of the McLendon framework outlined above.  

The Board further finds the Veteran's statements of back pain since service to be competent evidence showing possible continuity of symptomatology between his in-service accident and his current back disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by lay persons.).  The Board finds that this competent lay evidence satisfies the low threshold standard articulated in McLendon.  Therefore, the Board finds that a remand is necessary to obtain a VA examination and opinion to address the etiology of the Veteran's current back disorder.

Additionally, the record shows that the Veteran has received at least two post-service injuries and a surgery which may bear on the current claim.  He filed a Worker's Compensation claim for a back injury incurred July 6, 1988.  An August 24, 1999, "REHABILITATION SERVICES COMMISSION, BUREAU OF DISABILITY DETERMINATION" form completed by Dr. FJDeN, DC, reflects Dr. DeN's opinion that the Veteran's aforementioned foot surgery (on his right great toe) affected his gait and had biomechanical effect on his lower back/spinal condition.  Due to his gait change, there was compensation from his right foot up into right knee/hip and into his lower back, which in turn caused continuous stress which caused acute exacerbation of his symptom complex.  This continued exacerbation would lead to increased degenerative changes in the spinal column which again would cause chronic continued unrelenting back pain.  This August 24, 1999, form references a different number from that for the Worker's Compensation claim on the July 6, 1988, accident.  Therefore, it appears to reference a separate accident.  The Veteran also submitted a form, subject, "ACCIDENT INFORMATION," regarding a motor vehicle accident on July 12, 2003.  

The Veteran has submitted some documentation related to each of these events, but the records appear to be incomplete.  The Board requires the solicitation of information as to the nature and extent of all post-service surgeries and injuries relevant to the low back, the records of treatment there for, and complete records of all medical statements regarding the low back.  The Veteran has also submitted only a partial deposition of one of his doctors, the complete record of which should be sought.  As these records are relevant to establishing the etiology of the Veteran's current back disorder, the Board finds that a remand is necessary for VA to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Veteran a complete history of all post-service surgeries and injuries that may affect the low back, including that of the right great toe, the names and addresses of all medical care providers who treated the Veteran for a low back disorder since service, including sciatica, and the names and addresses of all medical providers who have given statements regarding low back/sciatica examination or treatment of the Veteran.  After securing the necessary release, the RO should attempt to obtain these complete records to the extent they are outstanding and available.

2. The RO should make another attempt to secure the complete Veteran's service medical records through official channels, in particular, any surviving records of the Veteran's treatment following his March 1969 motor vehicle accident at the medical facility of the "32nd Sigma Battalion in McNair Concern", Germany.

3. After obtaining any needed additional information from the Veteran that is required for purposes of identifying the location of the records, the RO should attempt to obtain any outstanding, available records regarding the Veteran's application(s) for Worker's Compensation benefits, including any administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The RO must make reasonable efforts to obtain these records, to include an initial request and at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2011).

4.  The RO should then arrange for the Veteran to undergo a VA examination by a physician to determine the etiology of any current low back disorder.  The Veteran's claims file must be made available to and reviewed by the physician and the examination report must reflect that the physician reviewed the Veteran's claims file.  After reviewing the claims file, examining the Veteran, and conducting any necessary testing, the physician should opine as to whether it is at least as likely as not (a probability of 50 percent or higher) that any current low back disorder is related to his active duty service period.  The physician must provide a rationale for all opinions expressed.  If the physician cannot respond to the questions asked without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation.  

5.  After completion of the above, and any additional development of the evidence that the RO may deem necessary, the RO should review the record and readjudicate the claims.  If any benefit sought remains denied, the Veteran should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


